United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







U S ARMY RESEARCH LABORATORYATTN: RDRL-LOC-I2800 POWDER MILL RDADELPHI MD MARYLAND 20783-1138






In re Application of 			
Sund et al. 	:Decision on Petition
Serial No.: 16548546		
Filed:   August 22, 2019 
Docket No.:  ARL 17-24D		        
This is in response to the Petition filed by applicants under 37 C.F.R. 1.181(a)(1) on May 12, 2022 to review the restriction requirement.
Only the Office action(s) pertinent to the petition will be discussed herein.  
 


BACKGROUND

On December 14, 2021, the Office action was made final and the following restriction was made under 35 U.S.C. 121: 



    PNG
    media_image2.png
    559
    960
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    648
    954
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    82
    939
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    269
    970
    media_image5.png
    Greyscale

In response thereto, applicants submitted an amendment after final on February 14, 2022, with amendments and remarks. They asked for reconsideration of the withdrawal of claims 17-20.
The examiner mailed to applicants on April 14, 2022, an advisory action and indicated the withdrawal of claims 17-20 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, was being maintained, for the reasons of record set forth in the office action mailed on 12/14/2021. 
On May 12, 2022, applicants submitted the instant petition to review the restriction requirement. 

DISCUSSION 

Applicants petition “… the Restriction Requirements and the subsequent withdrawal of claims 17-20 set forth in the Final Office Action that issued December 14, 2021 (hereinafter, the “Final Office Action”). The Examiner maintained these actions in the Advisory Action that issued April 13, 2021 (hereinafter, the “Advisory Action”). This petition is concurrently filed with a Notice of Appeal and Pre-Appeal Brief request appealing the claim rejections. Claims 17-20 were added in the Amendment filed August 11, 2021 (hereinafter the “Amendment”) which was entered by the Examiner. See Advisory Action. In the Final Office Action, the Examiner withdrew claims 17-20 supposedly “as constructively elected by original presentation for prosecution on the merits.” 

The Examiner separately grouped claims 17-18 and claims 19-20 in setting forth the Restrictions Requirements. In the Advisory Action, the Examiner implies that claim 1 somehow requires the antibiotic composition comprising a nitroimidazole compound and the feedstock composition comprising the sugar acid be administered together, whereas claim 17 expressly recites they are administered separately. See p. 3. Since the Examiner did not allege that the inventions are a combination/subcombination relationship, he must show elements (A)-(C) to set forth a prima facie case for restriction. However, the method of claim 1 does not expressly recite or otherwise suggest that the antibiotic composition comprising a nitroimidazole compound and the feedstock composition must be administered together as the Examiner implies. Both options are certainly possible and, are contemplated by Applicant. For instance, para. [0048] of Specification provides: In another embodiment, the different components of the substrates may be packaged together with antibiotics or in separate containers. If appropriate, and mixed immediately before use, such packaging of the components separately may permit long-term storage without losing the active component’s function.” Nor does the Examiner point to any other language or limitation in claim 1 which necessitates that the antibiotic composition comprising a nitroimidazole compound and the feedstock composition must be administered together. Thus, he is clearly reading limitations into that claim. This is improper. See Jn re Zletz, 893 F. 2d 319, 322 (Fed. Cir. 1990) (It is improper for the Examiner to read unwritten limitations into the claims). As such, there is no reasonable basis for the Examiner to assert that “the invention as claimed do not encompass overlapping subject matter.” Final Office Action, p.4. The basis for the Restriction Requirement between claims 17-18 and claims 1-10 cannot be sustained. 

With respect to the Restriction of claims 19-20, he contends: In the instant case, the invention of originally filed claims 1-10 require administering a nitroimidazole compound, whereas, the invention of the newly filed claims 19-20 require administering a nitroimidazole compound comprising a nitro-group (-NOz). Final Office Action, p. 3. Applicant previously traversed this basis pointing out: [I]n the ... Non-Final Office Action in the parent application, application no. 15/939,329, dated December 10, 2021, he states that: “There is no ‘nitroimidazole compound’ which does not have an imidazole ring with a nitro-group (-NOz).” p. 5 (bold emphasis by Examiner in original). Put another way, he is saying that all nitroimidazole compounds have a nitro-group (-NO2). Thus, the Examiner’s assertion above is not a valid basis for the restriction. No “materially different” methods have been show here either per MPEP § 806.05(j). After Final Response, p. 7 (emphasis in original). The Examiner states he was not persuaded in the Advisory Action. p. 3. As an initial matter, it is noted that he characterizes Applicant’s traversal arguments as follows: Applicants argue against the election/restriction requirements stating that: ... 2) the assertion that the invention of claims 1-10 and 19-20, have materially different designs, is not valid because claims in copending application No. 15/939,329 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite (see page 7 of Remarks). Advisory Action, p. 3. It is submitted he misconstrues Applicant’s traversal arguments regarding the restriction of claims 19-20. Applicant did not argue that the restriction of claims 19-20 was invalid because of the § 112 indefiniteness rejection in co-pending application. Rather, Applicant pointed to the admission made by the Examiner made with respect to the rejection. The Examiner is clearly conflating the two issues. It is his admission, not the § 112 rejection, which Applicant relied upon. The Examiner later states that the claims in co-pending application No. 15/939,329 were amended to overcome the 35 U.S.C. § 112, second paragraph rejection. Advisory Action, p. 4. Whether the claims in co-pending application were amended to overcome the 35 U.S.C. § 112, second paragraph rejection is immaterial to the Restriction Requirement in this application. To be sure, it does not change the Examiner’s prior admission which Applicant relied upon in in the traversal of the Restriction Requirement. Notwithstanding, para. [0005] of the Specification states: “Nitroimidazoles are a class of chemical compounds with active imidazole ring and nitro group at 2’- or 5’- positions.” See also Wikipedia entry for “Nitroimidazole,” available at: bitps://en wikipedia ore/wila/Niroimidazole (“From the chemistry perspective, nitroimidazole antibiotics can be classified according to the location of the nitro functional group.”) (emphasis added). Thus, it is a known fact that nitroimidazole compounds comprise a nitro-group (-NO2). Applicant therefore does not need to rely solely on the Examiner’s admission as a reason for traversal. The bottom line is that Examiner is pointing to an inherent characteristic nitroimidazole compounds—which Applicant happens to expressly recites in claim 19 but not in claim 1—as the asserted basis for restriction between the claimed methods. This is clearly erroneous and does not prove they are patentably distinct inventions. The nitroimidazole compound of claim 1 inherently comprises a nitro-group (-NOz). Indeed, a chemical and its properties are inseparable. See MPEP §2112.01(ID) (discussing inherency). The Restriction Requirement of claims 19-20 is thus in error and cannot be sustained.”

Applicants’ arguments are well taken and persuasive that the position taken by the examiner is in error for the reasons set forth above. As a result, the withdrawal of claims 17-20 was not proper.


DECISION

The Petition filed by applicants under 37 CFR § 1.144 and 1.181(a)(1) is GRANTED. 

The application will be forwarded to the examiner for the preparation of a new non-final Office action consistent with this decision herein, specifically that previously withdrawn claims 17-20 will be examined with claims 1-5 and 7-16 and a new and complete non-final Office action addressing the merits of claims 17-20 will be issued.

Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, 
Technology Center 1600